PARSONS, J.
There was no bill of exceptions in this case, but we find in the transcript what purports to be an agreement between the Solicitor of the circuit where the trial was had and the counsel for several defendants in different cases of gaming, one of whom is named in the margin as W. H. Cobb, and it purports to have been agreed that the bill of exceptions taken in a case at the same term against one Gill, should be regarded as having been taken in each of the other cases, and so apply. The paper purporting to be an agreement, signed by the parties, is copied into the transcript as part of the record. But, independent of the absence of any minute entry to show that it was acknowledged by the parties in the Circuit Court and by order of that court made a part of the record, it may be discovered from the certificate of the clerk, though a little ambiguous, that it was not a part of the record. We unhesitatingly reject it. The judgment is affirmed.